DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          RONALD J. BAKER,
                             Appellant,

                                      v.

               JONATHAN ETTMAN and LAURA ETTMAN,
                           Appellees.

                                No. 4D21-315

                               [March 18, 2021]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach County; Ashley C. Zuckerman, Judge; L.T. Case No. 50-2019-AP-
000151-CAXX-MB and L.T. No. 50-2019-SC-012075-XXXX-MB

   Ronald J. Baker, West Palm Beach, pro se.

   No appearance for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., CIKLIN and CONNER, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.